Citation Nr: 0610978	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-46 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bleeding disorder, factor 
nine deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from January to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a bleeding disorder.  

In August 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  By a November 1976 rating action, the RO denied service 
connection for a bleeding disorder.  The veteran did not 
appeal the determination.  

2.  The evidence received since the November 1976 rating 
decision includes evidence that is new, but it does not 
relate to an unestablished fact necessary to substantiate a 
claim for service connection for a bleeding disorder.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision denying service 
connection for a bleeding disorder is final.  38 U.S.C.A. § 
4004(b) (1976) (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 19.153 (1976) (38 C.F.R. § 20.1103 (2005)).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a bleeding 
disorder, factor nine deficiency.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence with 
respect to his new and material evidence claim in a letter, 
dated in September 2005.  In this regard, the September 2005 
letter specifically informed him that his claim for service 
connection for a bleeding disorder had been previously denied 
by the RO on November 16, 1976.  The RO educated the veteran 
that to qualify as "new" evidence, it must be submitted to 
VA for the first time.  The RO informed the appellant that to 
qualify as "material" evidence it needed to relate to the 
specific fact that his claim was originally denied by the RO 
in November 1976, namely that his "disability" had been 
permanently aggravated by service beyond its natural 
progression.  As a result, the Board finds that the RO has 
specifically informed the veteran of "material" evidence 
that is necessary to prevail on his underlying claim for 
service connection for a bleeding disorder, namely that it 
was aggravated beyond its natural progression during service, 
a fact that was not present when the RO initially denied his 
claim in November 1976.  

In addition to providing the veteran notice of the 
information and or evidence needed to substantiate his 
underlying claim for service connection for his preexisting 
bleeding disorder, namely that it was aggravated beyond its 
normal progression during service, the September 2005 letter 
also instructed the veteran to submit or identify evidence 
relevant to his claim, to include a statement from a doctor, 
private or VA.  The letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service/personnel medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the discussion contain in September 
2005 letter, as well as the substance of information provided 
in a September 1996 statement of the case and December 2005 
supplemental statement of the case, collectively, furnished 
the veteran notice of the types of evidence he still needed 
to send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate the 
claim on appeal.  

While the September 2005 letter did not address what 
constitutes "new" evidence in accordance with the 
provisions of 38 C.F.R. § 3.156(a) (2005), regulations that 
are relevant to the appellant's new and material claim, 
because VA provided him with notice of what constitutes 
"material" evidence to prevail on the underlying claim for 
service connection for a bleeding disorder (i.e., evidence 
demonstrating that his pre-existing bleeding disorder was 
permanently aggravated beyond its natural progression during 
service), the failure to inform the claimant of the "new" 
requirement is not prejudicial because the notice on 
materiality effectively provides the essential information to 
the claimant regarding what is needed to substantiate the 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006)

Although the September 2005 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's claim in August 1996, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Additionally, since a new and material claim involves an 
underlying basic claim of entitlement to service connection, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, to specifically 
include notice that a disability rating and an effective date 
will assigned if service connection is awarded.  
Dingess/Hartman, Nos. 01-1917 and 02-1506, slip op. at 14 
(U.S. Vet. App. March 3, 2006).  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, because the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a bleeding disorder, factor nine deficiency, no 
disability rating or effective date can therefore be 
assigned, so there can be no possibility of any prejudice to 
the veteran.   

Regarding VA's duty to assist, service medical records, 
extensive post-service VA and private treatment reports, and 
statements and testimony of the veteran are of record.  In 
addition, in August 2005, the Board remanded the veteran's 
claim for additional development to include, but not limited 
to, the acquisition of records from the Social Security 
Administration; these records are contained in the claims 
file.  Accordingly, under these particular circumstances, the 
Board finds that VA did not have a duty to assist in this 
regard that remains unmet.  
II.  New and Material Laws and Regulations

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, supra.  Further analysis beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In determining if new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (per curium).  In addition, all of the 
evidence received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

III.  Analysis

In a November 1976 decision, the RO denied service connection 
for a bleeding disorder.  In making their determination, the 
RO concluded that the veteran had a congenital bleeding 
disorder, factor nine deficiency, that existed prior to 
service and was not aggravated beyond its natural progression 
therein.  When the RO denies a claim, the claim may not be 
reopened and reviewed unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  In 
September 2003, the RO received the veteran's petition to 
reopen his claim for service connection for a bladder 
disorder, factor nine deficiency.  The Board notes that 
38 C.F.R. § 3.156(a) was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because 
the veteran filed his application to reopen at the RO in 
September 2003, the amended version of 38 C.F.R. § 3.156(a) 
governs this case.  

Evidence of record at the time of the RO's November 1976 
rating decision included the veteran's service medical 
records.  A January 1968 enlistment examination report 
reflects that all of the veteran's systems were found to have 
been "normal."  While an inpatient at an Army hospital just 
prior to separation in July 1968, the veteran disclosed that 
he had undergone a tonsillectomy at the age of ten, that he 
was hospitalized for two months because of severe bleeding 
and that he had received many transfusions.  In addition, he 
disclosed that in May 1967 and April 1968, he had two teeth 
extracted and that he experienced excessive bleeding during 
both procedures.  The veteran reported that he bled profusely 
when he cut himself during shaving or if he accidently 
lacerated himself.  He indicated that at times, the wound 
would clot, but that the clot would fall off and that the 
bleeding would persist.  

During hospitalization, a consultation was obtained from 
Walter Reed Army Medical Center, which indicated a deficiency 
of factor nine.  Laboratory studies revealed that the 
veteran's bleeding time was eight minutes and thirty seconds 
with a poor clot and profuse bleeding.  Lee-White clotting 
time was nineteen minutes with poor clot retractions.  
Prothrombin time (PTT) was fourteen seconds, control was 11.5 
seconds.  The PTT was greater than 100 seconds.  An April 
1968 separation examination report reflects that all of the 
veteran's systems were found to have been "normal."  On an 
April 1968 Report of Medical History, the veteran indicated 
he was in "Fair Health."  In the summary section of the 
report, the examining physician reported that the veteran had 
prolonged bleeding with teeth extractions.  Thereafter, in 
July 1968, a Medical Board recommended that the veteran be 
discharged from service because of a congential bleeding 
disorder, Factor XI deficiency, severe, symptomatic, that 
existed prior to service and was not aggravated therein.  The 
veteran was found to have been unfit for duty in accordance 
with AR 40-501, Chapter III, paragraph 3-17 e).  

The evidence submitted since the prior final denial in 
November 1976 is not new and material.  The evidence added to 
the record since the RO's prior final denial in November 1976 
consists of VA and private treatment records, records from 
the Social Security Administration and statements and hearing 
testimony of the veteran.  While the aforementioned evidence 
is new, as it was not of record at the time of the RO's 
denial in November 1976, it is not material because it does 
not relate to an unestablished fact, namely that the 
appellant's pre-existing bleeding disorder was aggravated 
beyond its natural progression during service.  Thus, the 
additional evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (2005).

The General Counsel has held that the misapplication of, or 
failure to apply, a statute or regulatory evidentiary 
presumption in a prior final decision can not, in itself, 
constitute "new and material evidence," within the meaning of 
38 U.S.C.A. 5108 for purposes of reopening a claim.  
VAOPGPREC 38-97( December 17, 1997).  Furthermore, there is 
no indication of prior misapplication of the presumption of 
sound condition. VAOPGCPREC 3-2003.  At the time of the 
veteran's initial denial, there was a specific inservice 
finding that his disability had not been aggravated by active 
service.  As such, while VAOPGCPREC 3-2003 may be a 
liberalizing VA issue, it is not liberalizing as to this 
veteran and does not provide a basis to adjudicate the case 
as a new claim.  See Wagner v. Principi, 
02-7347 (Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003.

In summary, as the evidence added to the record since the 
RO's prior denial in November 1976, while new, does not 
relate to an unestablished fact, namely that the appellant's 
preexisting bleeding disorder, factor nine deficiency, was 
aggravated beyond its normal progression during service, it 
is not new and material.  
38 C.F.R. § 3.156(a)(2005).  Consequently, the veteran's 
application to reopen the claim for service connection for a 
bleeding disorder, factor nine deficiency, is denied.





ORDER

New and material evidence not having been received, the claim 
for service connection for a bleeding disorder, title nine 
deficiency, is not reopened. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


